Citation Nr: 1708178	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-02 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to May 2011.  He was awarded the Combat Infantry Badge and a Purple Heart.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran indicated on his January 2013 VA Form 9 that he wished to testify at a hearing before a Veterans Law Judge at the RO, the Veteran failed to appear to his scheduled February 2017 hearing.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran had a hearing loss disability for VA purposes at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See September 2011 VCAA Correspondence.  Further, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claim adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The Veteran was also afforded a VA examination in September 2011 regarding the claim decided herein.  The examination and opinion are deemed adequate, as they were predicated on a full review of the claims file, a history as reported by the Veteran, and an audiometric evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion as to the service connection issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  Indeed, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection-Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2016).

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Here, the Veteran seeks service connection for bilateral hearing loss which he asserts is due to acoustic trauma sustained during active service during combat, including improvised explosive device detonations and firing heavy weapons.  As noted above, the Veteran's DD Form 214 shows that he was awarded the Combat Infantry Badge and a Purple Heart for his service.  In light of the nature of the Veteran's service, exposure to in-service hazardous noise is established.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

Service treatment records do not include the results of any audiological evaluations, but the Veteran was regularly noted to be "released without limitations" after periodic testing.

During the VA examination in September 2011, the following hearing acuity findings were recorded after an air conduction study:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT
10 dB
10 dB
10 dB
20 dB
10 dB
RIGHT
10 dB
5 dB
5 dB
15 dB
10 dB

A bone conduction study resulted in the following hearing acuity findings:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT
10 dB
10 dB
10 dB
15 dB
10 dB
RIGHT
10 dB
5 dB
5 dB
15 dB
10 dB

The examiner indicated that the air conduction study was a better reflection of the Veteran's hearing loss.  The average hearing loss in the left ear was 12.5 decibels and average hearing loss in the right ear was 8.75 decibels.  His Maryland CNC speech recognition scores were 100 percent bilaterally.  

The evidence does not show that any hearing loss disability (as defined by 38 C.F.R. § 3.385) was diagnosed in service or at any point since service discharge.  The Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation.  There is no competent medical evidence showing that he meets the criteria for a diagnosis of hearing loss disability for VA purposes at any time during this appeal.  38 C.F.R. § 3.385; McClain v. Nicholson, 21 Vet. App. 319 (2007).

Consideration has been given to the Veteran's own statements that he has hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing sensorineural hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss (for VA purposes) is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that audiometric testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the Board finds that the claim of entitlement to service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claims on appeal can be decided.  Specifically, the Veteran asserts that he has a bilateral knee disability as a result of in-service physical exertion, including running, jumping, and marching with his equipment.  He stated that, during his second deployment, he fell on his knees and has felt pain since then that only increased with physical fitness training when he returned from overseas.     

The RO obtained opinions in April 2012 and June 2012 regarding the etiology of the Veteran's current bilateral knee disability.  The Board finds that the April 2012 and June 2012 opinions are inadequate.  First, in the April 2012 examination report, the examiner indicated that the Veteran did not have a knee and/or lower leg condition.  However, the September 2011 VA examiner diagnosed the Veteran with bilateral chronic knee strains.  Additionally, although the April 2012 examiner noted the Veteran's reports of seeking treatment for his knees in 2006 and 2011, the examiner found that there was "no medical attention for his knees during military service."  In the June 2012 addendum opinion, the examiner stated that the Veteran's knee pain was "undocumented" in service.  However, the Veteran's service treatment records show complaints and treatment for bilateral leg pain in November 2006 and knee pain in April 2010.    

These 2012 opinions appear to be based on an inaccurate factual premise and, therefore, lack probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion based on incorrect factual premise is not probative).  As the opinions are inadequate, they cannot serve as the basis of a denial of service connection.

Accordingly, the Board finds that the RO should obtain a clarifying VA examination with an opinion to determine the nature and etiology of the Veteran's bilateral knee disability.  Also, on remand, current treatment records should be identified and obtained before a decision is made with regard to these issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, procure any outstanding VA and private treatment records relevant to the Veteran's right and left knee claims.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his bilateral knee problems.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies, including X-rays, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

After a review of the record and an examination of the Veteran, the examiner should respond to the following:

(a) Indicate all right and left knee disabilities diagnosed during the appeal period, to include bilateral knee strains.  

(b) For each knee disability diagnosed, is it at least as likely as not (a fifty percent probability or greater) that the disability had its onset during, or is otherwise related to, the Veteran's service.  The examiner should specifically discuss the Veteran's November 2006 and April 2010 service treatment records demonstrating in-service complaints and treatment for leg and knee pain.  

A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained.

3. Then, readjudicate the issues remaining on appeal (entitlement to service connection for a right knee disability and entitlement to service connection for a left knee disability).  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


